        2:18-cr-20014-SLD-EIL # 64          Page 1 of 3                                             E-FILED
                                                                   Tuesday, 26 February, 2019 11:46:14 AM
                                                                              Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                            )
                     Plaintiff,                      )
                                                     )
       vs.                                           )      Case No.        18-CR-20014
                                                     )
ELLIS “EJ” MACK,                                     )
                              Defendant.             )



                              SECOND MOTION TO CONTINUE


       NOW COMES the Defendant, ELLIS “EJ” MACK, by and through his attorney,

LAWRENCE T. SOLAVA, of BECKETT LAW OFFICE, P.C., and in support of his Motion to

Continue states as follows:

       1.      This matter is set for sentencing hearing on April 9, 2019, at 10:00 a.m.

       2.      That good cause exists to delay the sentencing hearing in that matters outside the

               record in this case involve the presentation of evidence and arguments regarding

               unrelated cases. Under the plea agreement, the U.S. Attorney and Defense

               counsel must have this information to make sentencing recommendations and

               arguments for the appropriate disposition of this case

       3.      Defense counsel has consulted with the U. S. Attorney and they do not oppose the

               requested continuance.

       4.      That a continuance of approximately 90 days may place the parties in a position

               to conclude the case.
        2:18-cr-20014-SLD-EIL # 64           Page 2 of 3



       5       That this continuance is sought in the interest of justice and not for purposes of

               delay. The Defendant is fully aware of this request and agrees with defense

               counsel's advice regarding this request for a continuance.

       WHEREFORE the Defendant, ELLIS “EJ” MACK, prays that the current sentencing

hearing be vacated and the matter be set for new dates in July, 2019, consistent with the Court's

schedule, and for such other relief deemed just and appropriate.



                                      Respectfully submitted,
                                      ELLIS “EJ” MACK, Defendant




                                      By:     /s/ Lawrence T. Solava
                                              LAWRENCE T. SOLAVA
                                              Attorney for the Defendant, ELLIS “EJ” MACK




LAWRENCE T. SOLAVA
BECKETT LAW OFFICE, P.C.
508 South Broadway Avenue
Urbana IL 61801
(217) 328-0263 [Voice]
(217) 328-0290 [Facsimile]
lawrence@beckettlawpc.com
A.R.D.C. # 6243927
        2:18-cr-20014-SLD-EIL # 64           Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2019, I electronically filed the above Second

Motion to Continue with the Clerk of Court using the CM/ECF system which will send

notification of such filing(s) to the following:

       Eugene Miller, Assistant U.S. Attorney - 201 South Vine Street, Urbana, IL

and I hereby certify that on February 26, 2019, I mailed by United States Postal Service, first

class postage prepaid and legibly addressed, the document(s) to the following non-registered

participants:

       N/A

                                      Respectfully submitted,




                                      By:     /s/ Lawrence T. Solava
                                              LAWRENCE T. SOLAVA
                                              Attorney for the Defendant, ELLIS “EJ” MACK




LAWRENCE T. SOLAVA
BECKETT LAW OFFICE, P.C.
508 South Broadway Avenue
Urbana IL 61801
(217) 328-0263 [Voice]
(217) 328-0290 [Facsimile]
lawrence@beckettlawpc.com
A.R.D.C. # 6243927
